Judgment modified by reducing it from the sum of $3,729.70 to the sum of $2,953.58, and, as so modified, unanimously affirmed, without costs. Under the first cause of action, the court found that the commissions earned by the plaintiff for the period between January 31, 1925, and February 1, 1926, were $8,461.72, and directed a verdict for the plaintiff based upon this amount. There was, however, a question of fact as to the amount earned during this period, but the defendant admitted in its bill of particulars that the plaintiff had earned $7,803.99. As between these figures, there is a disputed question of fact. Accepting the latter figures and upon plaintiff’s stipulation, the judgment is reduced as herein provided. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.